department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c office_of_chief_counsel number info release date conex-110335-06 cc tege eoeg et1 uil ----------------------------- ------------------------ --------------------------- dear ------------------ i am responding to your letter to senator richard burr about the taxability of social_security disability and workmen’s compensation benefits due to personal injuries senator burr asked me to respond directly to you generally you pay tax on your gross_income for the taxable_year up to percent of the social_security_benefits the taxpayer receives are included in gross_income sec_86 of the internal_revenue_code the code the taxable_portion of your social_security_benefits depends on the amount of the benefit the amount of other income and your filing_status the term social_security_benefits includes amounts received for disability due to personal injuries thus you must include the taxable_portion of the social_security disability benefit you received in gross_income the code excludes from gross_income amounts received under workmen’s compensation acts as compensation_for personal injuries sec_104 of the code generally the amount of the social_security_benefit is reduced by the amount of the benefit received under a workmen’s compensation act if that is the case you must include the amount of the workmen’s compensation benefit that reduced the social_security_benefit to calculate gross_income under sec_86 sec_86 of the code therefore some portion of the benefits you received under a workmen’s compensation act may be included in your gross_income as social_security_benefits essentially sec_86 of the code ensures that a taxpayer receiving only social_security_benefits and a taxpayer receiving an equivalent amount of combined social_security and workmen’s compensation benefit are taxed the same while the social_security_benefit may be reduced by the amount of workmen’s compensation benefits the amount included in gross_income remains the same any change to this law requires legislative action for your reference i have attached a recent tax_court case discussing the interaction between social_security_benefits workmen’s compensation benefits and gross_income i hope this information is helpful please contact ----------------------------of my staff at ----- -------------------- for further assistance sincerely janine cook branch chief employment_tax exempt_organizations employment_tax government entities tax exempt and government entities cc
